t c memo united_states tax_court merrell and francine vannier petitioners v commissioner of internal revenue respondent docket no filed date merrell vannier pro_se gregory j powers for respondent memorandum opinion nameroff special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 respondent determined a deficiency in petitioners’ unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure federal_income_tax in the amount of dollar_figure references to petitioner are to merrell vannier the sole issue for decision is whether petitioners are entitled to deduct dollar_figure in legal expenses_incurred as a result of petitioner’s attempt to gain admission to the state bar of california california bar respondent has agreed that petitioner paid the above amount in legal fees and costs background some of the facts have been stipulated and they are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time they filed their petition petitioners resided in la crescenta california petitioner obtained a bachelor’s degree in electrical engineering in and a law degree in both from the university of missouri petitioner sat for and passed the missouri bar exam and was admitted to the missouri state bar missouri bar in in addition petitioner sat for and passed the florida bar exam and was admitted to the florida state bar florida bar in petitioner practiced law in florida for approximately year in petitioner returned to missouri and practiced law in the st louis area until petitioner eventually moved to california during and ha sec_2 subject_to the floor sec_67 resided there ever since petitioner never became licensed to practice law in california in the florida bar filed charges against petitioner for conduct occurring during the crux of the florida bar’s allegations was that petitioner acted as an undercover agent for the church of scientology and used his position as a member of the florida bar for purposes contrary to the interests of his clients and to his oath as an attorney and to the code of professional responsibility the florida bar v vannier so 2d fla in petitioner applied for admission to the california bar during petitioner sat for and passed the california bar exam as part of the application to the california bar petitioner was required to undergo a moral character review conducted by the california committee of bar examiners the committee by this time the florida bar had not yet taken action on the bar charges consequently the committee refused to make a determination on petitioner’s moral character until the florida bar resolved those charges the committee therefore placed petitioner’s application on hold during a disciplinary proceeding took place to rule on the merits of the florida bar’s charges the referee overseeing the disciplinary proceeding recommended that petitioner be disbarred on date the supreme court of florida by way of a published opinion approved the referee’s findings and ordered petitioner disbarred as of that date see the florida bar v vannier supra soon after the state of missouri relying on the florida ruling disbarred petitioner in date upon learning of the results of the florida decision the committee renewed its own moral character investigation ultimately petitioner was denied admission to the california bar based on facts found in the florida ruling around this time petitioner and an acquaintance norman taylor mr taylor envisioned starting a public interest law firm that would assist consumers in securing refunds or replacement vehicles for their defective automobiles pursuant to federal and state lemon laws petitioner believed that establishing a firm specializing in lemon law would be a good idea because these laws were not being enforced at that time in petitioner and mr taylor co-founded the law offices of norman taylor taylor firm the taylor firm became very successful at bringing about results and reform in lemon law petitioner worked at the taylor firm as a full-time_employee petitioner served as the firm’s executive director and performed services as a jack of all trades at times petitioner would assist on legal cases allegedly performing only paralegal work while employed at the taylor firm petitioner experienced problems relating to the fact that he was a disbarred lawyer counsel opposing the taylor firm would draw attention to petitioner’s disbarred status through court pleadings for example opposing counsel had filed an ex_parte motion to contest a ruling requiring them to pay attorney’s fees to the taylor firm asserting that they did not want to contribute to the unauthorized practice of law these and other manufacturers' defense attorneys working on behalf of large automotive companies made disparaging comments against petitioner and the taylor firm in retribution for the successes they were having litigating lemon law matters in response to the disparaging comments and to remove the stigma attached to the status of being disbarred petitioner reapplied for admission to the california bar in he sat for and passed the california bar exam for the second time he then waited for the committee to complete their moral character review in the course of this review the committee elicited background information from petitioner including his then-recent activities at the taylor firm the committee also contacted attorneys who had opposed the taylor firm in its attempt to find information about petitioner’s reputation and moral character as a result of this investigation several members of the lemon law defense bar came forward to make allegations against petitioner based on petitioner’s history and those allegations the committee challenged petitioner’s admission to the bar on moral character grounds petitioner contested the committee’s determination in the california state bar court bar court the legal costs in dispute are a result of petitioner’s challenge to the committee’s determination the bar court_proceeding was similar to a civil trial with petitioner having the burden_of_proof it was an evidentiary hearing overseen by a referee where witnesses testified and were cross-examined six members of the manufacturing defense community testified against petitioner the referee did not issue an immediate ruling but took the matter under submission meanwhile as a result of the negative publicity the taylor firm had received relating to his employment petitioner left the firm at the end of date he continued his association with the firm however as a part-time consultant through the end of that year petitioner was forced to leave the taylor firm because it was too high profile for a disbarred lawyer to be running the firm given all the negatives attached to it in date the bar court referee ruled that petitioner in light of his past disbarments and the attorneys testifying against him did not satisfy his burden and recommended that petitioner be denied admission to the california bar petitioner appealed this ruling to the state bar appellate section but was unsuccessful the appellate section not only affirmed the referee’s determination but in addition found that petitioner had been engaged in the unauthorized practice of law on their schedule a petitioners claimed a dollar_figure employee_business_expense deduction as a result of the legal expenses_incurred in challenging the committee’s determination this amount includes expenditures_for discovery and lawyer’s fees in the notice_of_deficiency the commissioner disallowed this deduction discussion deductions are a matter of legislative grace and petitioners must prove that they are entitled to the claimed deduction rule a 503_us_79 sec_162 allows a deduction for all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business moreover sec_212 allows a deduction for ordinary and necessary expenses paid_or_incurred during the taxable_year for the production_or_collection_of_income personal expenditures however are not deductible sec_262 petitioner submitted checks totaling dollar_figure in support of the above deduction and now claims a deduction for that amount respondent has agreed to accept petitioner’s increased amount if petitioner prevails on the substantive issue we have repeatedly held that a taxpayer may not deduct fees paid and costs incurred to gain admission to a state bar under sec_162 66_tc_515 affd per curiam 591_f2d_1273 9th cir 51_tc_799 we have based our holding in part on the rationale that since a taxpayer could reasonably expect the useful_life of a license to extend beyond year ie indefinitely the cost of such license is a non- deductible capital_expenditure moreover educational expenditures that are paid_or_incurred to meet the minimum educational requirements for qualification in a taxpayer’s trade_or_business or which qualify the taxpayer for a new trade_or_business are personal expenditures or constitute an inseparable aggregate of personal and capital expenditures and therefore are not deductible as ordinary and necessary business_expenses sec_1_162-5 income_tax regs likewise the regulations under sec_212 specifically prohibit the deductibility of bar examination fees and other expenses paid_or_incurred in securing admission to the bar sec_1_212-1 income_tax regs on the other hand legal expenses are deductible under sec_162 as ordinary and necessary business_expenses if the litigation is directly connected with or proximately related to the taxpayer’s business bingham’s 325_us_365 60_tc_1 affd without published opinion 489_f2d_752 2d cir the origin-of-the-claim which gave rise to the litigation rather than the consequence of the litigation is evaluated to ascertain whether the expenses are business or personal in nature 372_us_39 in the present case we are faced with the convergence of the above legal principles petitioner attempts to deduct legal expenses_incurred through his effort to gain admission to the california bar he contends that he is entitled to deduct these fees as an ordinary and necessary business_expense petitioner asserts that his primary purpose for seeking admission to the california bar was to protect his job at the taylor firm and to defend his professional reputation conversely respondent argues that the legal fees are nondeductible expenditures respondent contends that the origin of petitioner’s legal action stemmed from his application to the california bar and is therefore nondeductible we agree with respondent petitioner confuses the concept of the origin-of-the-claim with that of the consequence or the primary purpose of the litigation only the origin-of-the-claim is relevant to the disposition of this case harden v commissioner tcmemo_1991_454 petitioner’s challenge to the committee’s determination gave rise to the legal fees in question hence the origin of petitioner’s claim is his attempt to gain admission to the california bar our holding is supported by united_states v gilmore supra the issue before the supreme court was whether a husband’s legal expenses in divorce proceedings were deductible the husband’s overriding concern in the litigation was to protect certain assets upon which the husband relied for his principal means of livelihood from his wife’s claims and to defend against his wife’s reputation-damaging charges of marital infidelity which if found might also have adversely affected the husband’s principal means of livelihood in finding that the expenses were not deductible the supreme court rejected a test that looked to the consequences of the litigation instead of examining the taxpayer’s motives or purposes for the undertaking the litigation the supreme court examined the origin and character of the claim in so doing the supreme court concluded that the claim arose out of the personal relationship of marriage rather than in a business context similarly under the facts before this court while petitioner’s primary purpose for bringing suit in bar court might have been to protect his job and business reputation his motives for initiating the process are not considered equally irrelevant are the consequences the suit may have had on restoring petitioner’s business reputation had he prevailed what is dispositive however is the fact that the legal expenses in question arose out of an action to gain admission to the california bar these costs are treated as bar admission expenses and are therefore nondeductible under either sec_162 or sec_212 accordingly petitioners are not entitled to their claimed deduction to reflect the foregoing decision will be entered for respondent
